GARWOOD, Circuit Judge,
concurring.
I join in all of the majority opinion except part II. Respecting part II, I concur in the result reached, namely a remand for reconsideration in the light of Burk Royalty Company v. Walls, 616 S.W.2d 911 (Tex. 1981), but differ with the majority in that in my view it reads too much into Burk Royalty.
As Judge Gee’s forceful dissent points out, and as the majority recognizes, although in a diversity case the controlling substantive law is that of the forum state, federal law nevertheless establishes the standard, scope and method of review employed by this court and the district courts in determining whether the evidence is legally sufficient to submit a case or issue to the jury. So, our proper concern with Burk Royalty is whether, and if so how, it changed the substantive law of Texas concerning gross negligence, as distinguished from its rulings respecting the proper standard, scope or method of review of the evidence to determine its legal sufficiency to support a jury finding of gross negligence.
While I agree with Judge Gee that Burk Royalty makes no express holdings repudiating prior decisions on the substantive law of gross negligence (except as regards the here-immaterial active/passive distinction), I nevertheless believe the opinion in that case does imply some clarification and qualification of the “some care” doctrine as a substantive test for determining whether a given act or course of conduct constitutes gross negligence. Hence I concur in the remand for reconsideration in the light of Burk Royalty. But I disagree with the majority in that, unlike it, I find nothing in Burk Royalty to justify the inference that the Texas Supreme Court totally repudiated or rejected the “some care” test as a matter of substantive law.
The substantive law implications of Burk Royalty are a clarification of the “some care” rule and a limitation of its literalistic or mechanical application in two interrelated respects. First, the opinion emphasizes that the “care” whose presence or total absence we are concerned with is that which reflects on the state of mind of the defendant — whether knowing the peril he had no, or had some, concern for plaintiff’s safety. [616 S.W.2d at 922: “... that the defendant knew about the peril, but his acts or omissions demonstrated that he didn’t care.”] Second, it indicates that the presence or total absence of such care at any particular relevant time is to be judged from “all of the surrounding facts .. . not just individual elements or facts . .. gross negligence need not rest upon a single act or omission, but may result from a combination of negligent acts or omissions, and many circumstances and elements may be considered.... ” [616 S.W.2d at 922].
In other words, Burk Royalty impliedly rejects a mechanical, compartmentalized application of the “some care” rule in which the controlling legal significance of a particular element of conduct is determined without regard to the entire context of the event and as if the particular conduct occurred in isolation. For example, one *1380would infer from Burk Royalty that a “hot-rodder” driving at night in a manner so consciously dangerous as to constitute gross negligence even if it were daytime is not to be deemed free of gross negligence merely because he has his lights on so that roadside friends can better observe his daredevil heroics. However, one would also infer that if, in the overall context of the event, the defendant does exercise some care with the intent of thereby avoiding injury to persons situated similarly to plaintiff, then he is not guilty of gross negligence notwithstanding the care is but slight and should have been far greater.
Burk Royalty’s only express rejection of the “some care” rule, or of Sheffield Division, Armco Steel Corp. v. Jones, 376 S.W.2d 825 (Tex.1964), and other similar cases (apart from their approval of the active/passive distinction), is contained in the statement: “... we disapprove the use of the ‘some care’ test in determining legal sufficiency points and overrule those cases applying it.” 916 S.W.2d at 922. This reflects a limited, not a complete, rejection of the “some care” rule and the Sheffield decision, especially when read in the context of the earlier statements in this section (entitled “Review of Gross Negligence Findings”) of the Burk Royalty opinion, namely:
“The problem in the present case, however, is not so much the definition [of gross negligence] as it is the application of it. We now turn to an examination of our standard of review in cases involving jury findings of gross negligence. Burk Royalty contends here that there is no evidence of gross negligence.
“... If the jury finds gross negligence, the defendant has the burden of establishing that there is no evidence to support this finding. The ‘some care’ test utilized in prior workers’ compensation cases improperly reverses that burden. Under the ‘some care’ test the defendant, instead of proving there is no evidence to support the verdict, would show there is some evidence that does not support the jury finding of gross negligence, i.e. entire want of care. ... Moreover, the ‘some care’ test does violence to the rule for testing the legal insufficiency of the evidence which requires that only the evidence viewed in its most favorable light and tending to support the jury’s finding may be considered. The jury, .after all, does not have to believe that ‘some care’ was exercised. When there is some evidence of defendant’s entire want of care and also some evidence of ‘some care’ by the defendant, the jury finding of gross negligence through entire want of care resolves the issue, and the appellate court is bound by the finding in testing for legal insufficiency.” [616 S.W.2d at 920, 921; emphasis in original; footnote omitted.]
Certainly the inference from this language is that the principal deficiency in the “some care” test is its misuse by appellate courts to invade the broad province which Texas law gives to the jury. Moreover, the quoted language strongly suggests that if the jury does believe “some care” was exercised there would be nothing for it to “resolve,” and it should find for the defendant, as then the requisite “entire want of care” would be missing. This tends to approve, not repudiate, the substantive proposition that if there is “some care” (properly understood) there cannot be an entire want of care as required for gross negligence.
The foregoing is confirmed by Burk Royalty’s reliance on Missouri Pacific Ry. v. Shuford, 72 Tex. 165, 10 S.W. 408 (1888), as follows:
“In Shuford, the court again, Stayton writing, defines.gross negligence:
‘While, in a given case, “ordinary care” may not exist, yet there may exist at least slight care.1 Gross negligence, to be the ground for exemplary damages, should be that entire want of care which would raise the belief that the act or omission complained of was *1381the result of a conscious indifference to the right or welfare of the person or persons to be affected by it.’ [Emphasis added.]
“Of the definitions from this period, the Shuford definition is the most cited by «the Texas courts down through the years and has never been repudiated.” [616 S.W.2d at 917.]
“We have determined that the correct definition of gross negligence is that set out in the Shuford case.” [616 S.W.2d at 920.]
The foregoing language from Shuford quoted with approval in Burk Royalty plainly means to contrast the existence of even “slight care” with “entire want of care” which is required for gross negligence, and by the clearest of inferences constitutes an affirmation of the inescapably logical proposition that if there is “some care” there cannot be an “entire want of care.” That such proposition is more expressly advanced in Sheffield does not mean it is rejected in Burk Royalty; after all, Sheffield relies heavily (and properly) on Shuford, and Shuford is expressly approved, and none of Shuford is questioned, in Burk Royalty.
The emphasis in Burk Royalty on the state of mind of the defendant is fully consistent with the foregoing. A defendant who, intending to thereby avoid injury to others, takes “some” precaution is not “indifferent” to the welfare of others; perhaps his concern is only slight and nowhere near as great as it should be, but it is not indifference. Burk Royalty states it must be shown “that the defendant knew about the peril, but his acts or omissions demonstrated that he didn’t care.” [616 S.W.2d at 922.] If the defendant’s acts demonstrated that he had some concern, that he cared some, it cannot logically be said that “he didn’t care,” notwithstanding that he should have cared much more.
Accordingly, I cannot agree with the statement in the majority opinion that Burk Royalty “repudiated the rationale of Sheffield ... that there cannot be degrees of entire want of care; there is either an entire want of care or there is not. If there is any care, i.e., ‘some’ care, then there cannot be an entire want of care.” Nothing in Burk Royalty says that a defendant, who in fact at the relevant time exercises some care, in light of all the circumstances, intending to thereby avoid injury to others, can nevertheless be guilty of gross negligence. Similarly, the majority speaks too broadly when it says that Burk Royalty “expressly rejected the ‘some care’ test.” The only express rejection was as to the use of that test “in determining legal sufficiency points,” where the Burk Royalty majority felt it previously had been improperly used to afford a broader scope of review of jury findings in certain gross negligence cases than in other cases. Insofar as- Burk Royalty implies changes in the substantive law of gross negligence, these certainly do not amount to a complete rejection or abandonment of the “some care” test, as such would clearly be inconsistent with Shuford on which Burk Royalty so heavily relies. Rather, what Burk Royalty implies as to substantive law is a clarification and qualification of the “some care” rule to avoid its application in a mechanical, compartmentalized fashion.
I also find myself in disagreement with that portion of the majority opinion which suggests Burk Royalty has inferentially disapproved the proposition, based on Sheffield, “that gross negligence, to justify an award of exemplary damages, must approximate a ‘fixed purpose to injure.’ ” I find nothing in Burk Royalty which indicates the slightest intention to make any change in the prior law insofar as concerns the degree or character of wrongfulness of state of mind required for gross negligence. To the contrary, Burk Royalty’s emphasis is on wrongful state of mind as being the thing which “justifies the penal nature of the imposition of exemplary damages.” [616 S.W.2d at 922; emphasis added.] Certainly Burk Royalty does not disapprove everything in Sheffield, for Sheffield largely relies on and quotes from Shuford, which Burk Royalty expressly approves. Further, *1382it must be noted that the only authority cited by Shuford [10 S.W. 408 at 411] for its gross negligence holding (and its much quoted definition) is Cotton Press v. Bradley, 52 Tex. 587 (1880). Cotton Press is cited and quoted from, with no hint of disapproval in any respect, in Burk Royalty [616 S.W.2d at 916]; and the Cotton Press language so quoted includes that describing the required “conscious indifference” as being that which “is morally criminal” and “should reach the borderline of a quasi-criminal act.” Had the Texas Supreme Court in Bdrk Royalty intended to change the substantive law of gross negligence by watering down the required wrongfulness of the defendant’s state of mind the opinion would surely have said so. It does not. This court should not do so in its place.
Finally, the majority opinion, citing only Turner v. General Motors Corporation, 514 S.W.2d 497 (Tex.Civ.App.1974, n. r. e.), implies that Texas courts have held that compliance with industry custom in respect to the complained of conduct does not necessarily preclude a finding that the industry member is grossly negligent in such regard. As the majority opinion holds there is no evidence, nor any jury finding, that the defendant here complied with industry custom, it would not appear necessary to address the issue. If it is to be addressed, I believe it should be pointed out that in Turner the suit was on simple negligence (and strict liability), and the opinion does not even mention gross negligence. For its industry custom holding [514 S.W.2d at 506, 507], Turner relies solely on Brown v. Lundell, 162 Tex. 84, 344 S.W.2d 863 (Tex.1961). Brown, like Turner, deals only with ordinary negligence and makes no mention of gross negligence. Since gross negligence, unlike simple negligence, requires an entire want of care and a consciously wrongful state of mind, holdings in ordinary negligence cases are not necessarily controlling. I am aware of no Texas case which holds that an industry member may be found grossly negligent on account of conduct which is taken in knowing compliance with industry custom. Certainly nothing in Burk Royalty touches on this point. The more accurate statement would be that Texas courts have not authoritatively spoken to the effect in gross negligence cases of an industry member’s compliance with industry custom in respect to the complained of conduct.
While I was privileged to sit on the Texas Supreme Court when the writ of error was granted in Burk Royalty and thereafter when the case was argued, though not when the opinion was handed down, I plead no special competence on such account. I believe a fair reading of the opinions in Burk Royalty does not justify certain of the interpretations which the majority has given to that decision. The majority finds more in it than is either expressly supported by or reasonably inferable from the text.

. As the quotation appears in the Burk Royalty opinion there is an ellipsis, to show omitted language, between the words “slight care” and “Gross negligence”; actually, however, there is no omitted language, and the correct quotation is as here set out. See 10 S.W. 408 at 411.